PER CURIAM.
We find no abuse of discretion or harmful error in the trial court’s refusal to cause the testimony of one witness to be read back to the jury at the jury’s request. DeCastro v. State, 360 So.2d 474 (Fla. 3rd DCA 1978).
We reverse the imposition of costs which were assessed without giving appellant notice or opportunity to be heard. Mays v. State, 519 So.2d 618 (Fla.1988); Hernandez v. State, 547 So.2d 195 (Fla. 4th DCA 1989). We remand for a proper hearing with notice.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
ANSTEAD, WALDEN and POLEN, JJ., concur.